DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 and 3-11, drawn to a mechanical dosing system comprising a contour pre-stressed slotted sleeve.
Group II, claim(s) 2 and 12-20, drawn to a mechanical dosing system comprising pressure pistons which are resettable arranged by a spring element.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a device for dosing liquid from a liquid intake wherein the liquid intake comprises an outlet valve, wherein a dosing system is provided, wherein the dosing system comprises a first and second actuating blade which compress a liquid intake,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20150112263 A1 (Tremblay et al.). 
Tremblay teaches a device for dosing liquid (Fig. 4)(400) from a liquid intake (401) wherein the liquid intake comprises an outlet valve (at least 406 acts as a valve by controlling fluid flow), wherein a dosing system is provided (at least 417 and 419) [0057], wherein the dosing system comprises a first and second actuating blade (423) which compress a liquid intake [0056].
During a telephone conversation with George Coury on 01/03/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 2 and 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 and 3-11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 14, 15 and 19 recite a “first…and second connecting bar” but these features are not present in any of Fig. 11-13 which appear to be directed at the device of claim 2. While these features are present in the embodiment of Fig. 1, it is unclear what component in Fig. 11 corresponds to this feature, or if it is present in the embodiment of claim 2.
Claims 15 and 19 recite a “guide pin” but this features are not present in any of Fig. 11-13 which appear to be directed at the device of claim 2. While this features is present in the embodiment of Fig. 1, it is unclear what component in Fig. 11 corresponds to this feature, or if it is present in the embodiment of claim 2.
Claim 20 recites a “conically round pin” and a “vent hole” but these features are not present in any of Fig. 11-13 which appear to be directed at the device of claim 2. While these features are present in the embodiment of Fig. 1, it is unclear what component in Fig. 11 corresponds to this feature, or if it is present in the embodiment of claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that the “first…and second actuating blade which are arranged around the liquid intake…can be moved relative to one another in a compressive manner so as to compress the liquid intake” as well as “an output chamber is arrange so as to be able to be pressed out by the pressure pistons.” These two sections of the claim appear to require the device to apply pressure in two distinct locations while the specification and drawings seem to indicate a singular compression point, namely by the pistons on the output chamber. The claim is therefore indefinite. For the purpose of examination, the two phrases are considered to both be referencing the same application of force, namely that of the pistons (via the blades) on the output chamber (which is a specific region of the liquid intake).
Claim 2 recites the limitation “the output chamber is arrange so as to be able to be pressed by the pressure pistons” which is indefinite. For the purpose of examination, “pressed out” is interpreted to mean “compressed”. 

Claim 15 recites the limitations "the first connecting bar" and “the second connecting bar” in lines 2 and 3.  There is insufficient antecedent basis for these limitation in the claim.
Claim 17 recites the limitation "the slotted sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the actuating blades are encased by a recess of the liquid intake” which is indefinite. Encased is defined as “to enclose or cover in a case or close-fitting surround” (Oxford Languages). The actuating blades do not appear to be encased by the recess, but to have a projection which is encased by the liquid intake.
Claim 19 recites the limitations "the connecting bars”, “the guide pin” and “the elongated hole".  There is insufficient antecedent basis for these limitation in the claim.
Claims 12, 13, 16 and 20 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108498236 A (Zhang), hereinafter Zhang. Notations in CN 108498236 A are highlighted and labeled with a note “N#” for references.
Regarding claim 2, Zhang teaches a device for dosing liquid from a liquid intake, wherein the liquid intake (Zhang Annotated Fig. 2) comprises an outlet valve (Zhang Annotated Fig. 2), wherein a dosing system is provided, wherein the dosing system comprises a first actuating blade (1a) and a second actuating blade (2a) which are arranged around the liquid intake and can be moved relative to one another in a compressive manner so as to compress the liquid intake (Abstract), wherein the first actuating blade has a first pressure piston (8) and the second actuating blade has a second pressure piston (Zhang Annotated Fig. 2), wherein an output chamber is arranged so as to be able to be pressed out by the pressure pistons which are movably 

    PNG
    media_image1.png
    1245
    740
    media_image1.png
    Greyscale


Regarding claim 13, Zhang teaches the device of claim 2.
Zhang further teaches the first actuating blade (1a) and the second actuating blade (2a) have an inner wall (Zhang Annotated Fig. 2). Zhang further teaches the device is operated by hand (N1) and is therefore considered to fulfill the required “first 

Regarding claim 14, Zhang teaches the device of claim 2.
Zhang further teaches the first actuating blade (1a) comprises a first connecting bar (Zhang Annotated Fig. 2) and the second actuating blade comprises a second connecting bar (Zhang Annotated Fig. 2), the second actuating blade connecting to the first connecting bar (Zhang Annotated Fig. 2).

Regarding claim 15, Zhang teaches the device of claim 14.
Zhang further teaches the first connecting bar (Zhang Annotated Fig. 2) has a guide pin (9) and the second connecting bar has an elongated hole, as seen in Fig. 3 where the pin is received.

Claim(s) 2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110106024 A1 (Katayama), hereinafter Katayama.
Regarding claim 2, Katayama teaches a device for dosing liquid (Fig. 2) from a liquid intake, wherein the liquid intake (32) comprises an outlet valve (35), wherein a dosing system (1) is provided, wherein the dosing system comprises a first actuating blade (left blade 42) and a second actuating blade (right blade 42) which are arranged around the liquid intake and can be moved relative to one another in a compressive manner so as to compress the liquid intake [0032], wherein the first actuating blade has a first pressure piston (left piston 44) and the second actuating blade has a second 

Regarding claim 16, Katayama teaches the device of claim 2.
Katayama further teaches a protective cap (52) with pockets (51).

Regarding claim 17, Katayama teaches the device of claim 2.
Katayama further teaches two finger actuating flanges (43) are arranged at the upper end of the slotted sleeve (41) (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of US 5460299 A (Prause), hereinafter Prause.
Regarding claim 12, Katayama teaches the device of claim 2.
Katayama fails to teach the first actuating blade and the second actuating blade are connected via a film hinge and are pivotable relative to one another.
Prause teaches a device for dosing liquid from a liquid intake (Fig. 3) wherein the first actuating blade (11) and the second actuating blade (12) are connected via a film hinge (13) and are pivotable relative to one another (Col. 4: lines 19-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Katayama with the hinge of Prause to provide stability (Col. 4: lines 25-30).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of US 20050056664 A1 (Wolter et al.), hereinafter Wolter.
Regarding claim 18, Katayama teaches the device of claim 2.
Katayama fails to teach the actuating blades are encased by a recess of the liquid intake in a contour pre-stressed manner.
Wolter teaches a device for dosing liquid from a liquid intake (Fig. 4) wherein the actuating blades (2a) are encased by a recess (Wolter Annotated Fig. 4) of the liquid intake (Wolter Annotated Fig. 4). Wolter further teaches the device is elastically deformable between two positions and is therefore considered to teach a “contour pre-stressed manner” as claimed by applicant.

    PNG
    media_image2.png
    754
    583
    media_image2.png
    Greyscale

.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of US 20090235923 A1 (Nilson), hereinafter Nilson.
Regarding claim 19, Katayama teaches the device of claim 2.
Katayama fails to teach the actuating blades, which are movably connected via the film hinge, are fixed and movably held together via the connecting bars by the guide pin, which is arranged in the elongated hole of the second connecting bar.
Nilson teaches a device for dosing liquid from a liquid intake wherein the actuating blades (Nilson Annotated Fig. 1d), which are movably connected via the film hinge (Nilson Annotated Fig. 1d), are fixed and movably held together via the connecting bars by the guide pin (Nilson Annotated Fig. 1d), which is arranged in the elongated hole (Nilson Annotated Fig. 1d) of the second connecting bar.

    PNG
    media_image3.png
    493
    465
    media_image3.png
    Greyscale

Nilson Annotated Fig. 1d
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Katayama with the structure of Nilson to secure the bottle [Nilson 0044].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of US 20120132199 A1 (Kiesewetter), hereinafter Kiesewetter.
Regarding claim 20, Katayama teaches the device of claim 2.
Katayama fails to teach a conically round pin is provided, which is located on the inner wall of the actuating blades, wherein upon actuation via the finger actuating flanges with the finger supports a vent hole in a wall of the liquid intake is closed by the finger support and in the starting position releases the hole again for ventilation.

By combining the conically round pin of Kiesewetter with the device of Katayama, the combined device is considered to teach a conically round pin is provided, which is located on the inner wall of the actuating blades, wherein upon actuation via the finger actuating flanges with the finger supports a vent hole in a wall of the liquid intake is closed by the finger support and in the starting position releases the hole again for ventilation.

    PNG
    media_image4.png
    1103
    672
    media_image4.png
    Greyscale

Kiesewetter Annotated Fig. 2

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katayama with the pin of Kiesewetter to prevent air ingress [Kiesewetter 0039].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3043305 A discloses a device for dosing liquid comprising two actuating blades.
US 20090259204 A1 discloses a device for dosing liquid comprising two actuating blades arranged a liquid intake which can be moved relative to one another in a compressive manner so as to compress the liquid intake.
US 20060191959 A1 discloses a device for dosing liquid comprising two actuating blades arranged a liquid intake which can be moved relative to one another in a compressive manner so as to compress the liquid intake.
US 20150336124 A1 discloses a device for dosing liquid comprising two actuating blades arranged a liquid intake which can be moved relative to one another in a compressive manner so as to compress the liquid intake.
US 5261571 A discloses a device for dosing liquid comprising two actuating blades arranged a liquid intake which can be moved relative to one another in a compressive manner so as to compress the liquid intake.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781